Title: To Thomas Jefferson from Edmund Bacon, 26 January 1821
From: Bacon, Edmund
To: Jefferson, Thomas


Deare Sir,
January 26th 1821.
I have examined the statemt on the Paper. Just recieved and believe it. contains every article in accts betwen you & myself excepting the three beeves. they was valued to 40 dollars 13 Dollars & a third each Mr Th J Randolph saw them. the two first killed in the fall was two of them. one being a good cow. is kept for milch. If it soots and you think it. not improper you may extend the settlement of accts on to the comeing September. as I shall not call on you for a dollar untill I leave virginiaI am yours &cE: Baconwe will be some days imployd yet sawing the burl. stuff we have a smart Name already sawed. will the carpenter still mall it as it is now necessary for it to be malled by some body. as the coopers require it.